Citation Nr: 0334978	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease (DDD) of the lumbar 
spine before January 18, 1994. 

2.  Entitlement to an effective date earlier than January 18, 
1994 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1942 to July 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

The Board issued a decision on this matter, denying each 
appeal, in July 2002.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion by the parties, in a July 2003 
Order, the Court vacated the decision and remanded the matter 
to the Board.  By letter dated in September 2003, the Board 
advised the veteran, through his representative, that there 
was additional time in which to supplement the evidence and 
argument before the Board.  The response from the veteran's 
representative, received in December 2003, has been 
associated with the claims folder.  The case is again ready 
for disposition.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  In pertinent part, the new law 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

As discussed in the joint motion to the Court, review of the 
claims folder fails to reveal a document that provides notice 
from the RO to the veteran that complies with VCAA 
requirements.  Specifically, although the RO did issue a VCAA 
letter, the parties found insufficient notice to the veteran 
as to what information or evidence the veteran should provide 
and what information or evidence VA will attempt to obtain on 
his behalf.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board acknowledges that the 
February 2001 letter from the RO to the veteran concerning 
the VCAA asks the veteran to submit any information or 
evidence within 60 days of the letter, but also explains the 
consequences if information or evidence was received within 
one year after the date of the letter or after one year from 
the date of the letter.  Such notice may be viewed as 
confusing to the veteran.  Thus, on remand, the RO must take 
care to clarify for the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Finally, the Board notes that, in the December 2003 argument, 
the veteran's representative asserts that the RO must 
address, in addition to notice requirements, the VCAA's 
requirements with respect to assistance.  Specifically, he 
argues that the RO must secure a VA medical examination and 
retrospective opinion concerning the disability level for the 
DDD of the lumbar spine.  On remand, the RO should determine 
whether such assistance is necessary and proceed accordingly. 

Accordingly, the case is REMANDED for the following action:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance Quartuccio v. Principi and 
Charles v. Principi, as well as with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs 
and 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  It should allow the 
appropriate period of time for response.  

2.  The RO should complete any additional 
development of evidence deemed necessary.  
It should consider the December 2003 
argument from the veteran's 
representative in determining whether 
additional development is required.  

3.  The RO should then readjudicate the 
issues on appeal.  If the disposition of 
either claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


